DETAILED ACTION
Allowable Subject Matter
Claims 14, 17-20, and 26-27 are allowed.
Claims 21-23 and 25 are allowed
Claim 32 and 35-36 would be allowable if rewritten to overcome the rejection(s) of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Withdrawn Claims
Claims 15 and 16 remain withdrawn.  New claims 29, 33, and 39-40 are withdrawn for the reasons set forth with respect to claims dependent on previous claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30-32, 34-38 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 28, the metes and bounds of the phrase “are not capable of satisfying the second performance requirement, and the differential-melt polymer is not capable of satisfying the first performance requirement” are unclear and indefinite.  Claims 30-32, 33-37 and 41-42 are rejected by dependence.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-32, 34-38 and 41-42, are rejected under 35 U.S.C. 103 as being unpatentable over Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (August 1989), pp. 261-268) in view of Cogswell (US 5,066,536). 
As to claim 28, Bigg teaches forming an assemblage from preforms including fibers and a thermoplastic matrix precursor (page 262), subjecting the layup to heat and pressure to melt the matrix precursor, and cooling the melted matrix precursor to form the article (pages 263-264).  The Bigg thermoplastic matrix precursor inherently has properties and is capable of satisfying a first (unknown) mechanical property.  
Bigg is silent to the differential-melt polymer, the differential-melt polymer having a different thermal or rheological property.
However, Cogswell teaches a structural thermoplastic composite material comprising an adherent thermoformable polymer that has a melting point at least 10 C below the structural thermoplastic composite material.  In the combination with Bigg, Cogswell would provide a differential-melt polymer to the Bigg molding process resulting in two materials having different thermal and rheological properties.  Since Bigg already melts the matrix of the thermoplastic matrix, it would obviously also melt the adherent thermoformable polymer of Cogswell.  The Cogswell adherent thermoformable polymer is inherently not capable of satisfying a first (unknown) mechanical property.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the adherent thermoformable polymer layer of Cogswell into Bigg to provide the desirable improvement that the laminate structure is particularly useful for producing an article having a tolerance to damage (3:9-13).
As to claim 30, in the combination, the Bigg compression molding process is performed quickly (page 265) which would limit intermixing between the Cogswell adherent thermoformable polymer and the Bigg material.  Additionally, since Cogswell teaches that an interface is provided between the layers (6:20-23), the article obviously has a heterogeneous composition.  As to claim 31, it would have been obvious that at the processing temperatures of the Bigg compression molding process that the adherent thermoformable polymer of Cogswell would have a lower viscosity than the matrix precursor.  As to claim 34 and 37-38, since Cogswell teaches that an interface is provided between the layers (6:20-23), the materials are obviously incompatible and immiscible including in their cooled state.  Since the adherent thermoformable polymer of Cogswell forms an interface, some areas would inherently be substantially free of matrix and others would inherently be substantially free of adherent thermoformable polymer.  As to claims 41 and 42, Bigg in view of Cogswell provides an assemblage of a plurality of preforms and a second mechanical property selected from damping and elasticity.


Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered.
Rejections under 35 U.S.C. 112(a) are withdrawn.
Rejection of claim 21 under 35 U.S.C. 112(b) is withdrawn.
Rejection of claim 1 (now claim 28) under 35 U.S.C. 112(b) is maintained.  The Applicant argues that they fail to see why the claim must identify the recited properties or specify a range for the properties.  The Examiner’s view is not that any particular range of properties must be claimed, but only that one of ordinary skill in the art cannot accurately ascertain when they have or have not infringed the claim.  The Applicant’s arguments do not help one understand when the claim has been infringed.
The rejection of claim 1 (now claim 28) is maintained. Bigg clearly does teach molding an article via compression molding by stamping a blank.  The Bigg blank can be formed by laminating in a double belt press (page 262, right column), and in the combination, the Examiner maintains that one would find it obvious to incorporate the Cogswell adherent polymer between the laminated layers for the reasons and benefits already provided by Cogswell.  The Examiner particularly noted the Applicant’s argument that “Cogswell provides no disclosure or suggestion that its “adherent layer” should provide any different material characteristics than the “first layer,” such as differences in strength, damping, density, or elasticity.”  Thus, Applicant appears to be arguing that one of ordinary skill in the art would consider Cogswell to provide the same strength, damping, density, and elasticity in both the adherent layer and composite layer.  This position seems to be unsupported and unreasonable, but Applicant is invited to test the strength, elasticity, and density of Cogswell’s adherent layer against the composite materials on which it is applied.  Since the claimed first and second “performance requirement” is vague and indefinite, one could create an arbitrary set of performance requirements which meet the claimed conditions.  The Examiner has noted the comparison of pressing conditions on page 14 of the arguments, but it is unclear why this would render the adherent layer of Cogswell nonobvious for use with the Bigg forming processes.
The rejection of claim 8 further in Goto was withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742